Citation Nr: 1600433	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  He also had various periods of service in the Mississippi Army National Guard from March 1978 to September 1999, as well as a period of inactive duty training from January 1978 to March 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Board remanded the instant matter in January 2015 for additional development. As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).    

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.  






CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

		I.  VA's Duties to Notify and Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a December 2008 letter, sent prior to the October 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The December 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's service treatment records, personnel records,  post-service VA treatment records, and Social Security Administration records have been obtained and considered.  As per the January 2015 Board remand, an April 2015 letter requested that the Veteran furnish information to verify the exact dates of all periods of service, to include Active Duty, Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) periods, noting that Defense Finance and Accounting Service cannot conduct a search of stored records without the requested information.  No response from the Veteran was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes to help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in June 2009 and November 2012 with an addendum opinion in August 2015.  As will be discussed further herein, the Board previously determined that the June 2009 and November 2012 VA examinations were inadequate to decide the claim.  The Board finds that the August 2015 addendum opinion is adequate for adjudication purposes.  In this regard, the examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran and service treatment records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Moreover, the Board determines that the AOJ has substantially complied with the January 2015 remand directives.  In this regard, the Board remanded the case so as to obtain an etiological opinion considering the Veteran's report of a 1991 back injury and the Veteran's updated VA treatment records and to verify the exact dates of all period of service.  In this regard, the August 2015 addendum opinion provided such etiological opinion finding that there is no nexus between the Veteran's claimed in-service injury and his current back disorder.  An April 2015 letter confirmed that updated treatment records have been obtained.  The April 2015 also requested that the Veteran furnish any information to verify the exact dates of all periods of service.  As noted, the Veteran did not respond to such request.  Further, this results in no prejudice to the appellant as his claim is based on an in-service injury that occurred during the period of active duty service, and a DD-214 form verifying the dates of the Veteran's active duty service is associated with the claims file.  As such, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable." 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The advantages of evidentiary presumptions, to include the presumptions of soundness, aggravation, and presumptive diseases under service connection, do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).   However, as the appellant has not alleged aggravation and the record does not reasonably raise or support such a theory the Board will not discuss it further. 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends that his current back disorder is the result of an in-service injury.  Specifically, the Veteran claims that he sustained a back injury in 1991 during his active duty service when he fell from a tank.  See August 2011 Substantive Appeal (Form 9).

Service treatment records reflect complaints of recurrent back pain with a history of a back injury in 1991.  A January 1991 emergency treatment note documents that the Veteran "fell unwitnessed" and that he complains of back pain as a result.  A subsequent January 1991 lumbar spine x-ray examination's reported that there was no gross abnormality as to the Veteran's back.  Post-service treatment records reflect the Veteran's complaints of back pain.  A July 1993 National Guard emergency treatment record notes the Veteran's complaints of experiencing backache after a lifting incident in that same month.  The Veteran was diagnosed with L2-L5 paraspinous tenderness with paraspinous myalgia.  A May 2000 VA lumbar spine x-ray revealed a finding that the vertebral bodies were well aligned and well maintained in height.  Intervertebral disc spaces were also well maintained.  The alignment was satisfactory and no fracture or bony destruction was seen, and the sacroiliac joints were unremarkable.  The May 2000 x-ray's finding was negative as to arthritis.   A May 2005 VA treatment record reflects the Veteran's report of back pain and a November 2007 VA treatment record notes an impression of chronic back pain.  An October 2008 magnetic resonance imaging (MRI) study revealed a mild narrowing at L4-L5 with bulging disc and hypertrophic facet joints with an indication of degenerative disc disease of lumbar spine.  

A June 2009 VA examination report noted the July 1993 lifting incident and the Veteran's complaints of back pain following the incident.  The VA examiner also noted that the October 2008 MRI study indicated some evidence of degenerative disc disease and hypertrophic facet joints.  The VA examiner opined that it is not as likely as not that the Veteran's lumbar spondylosis and degenerative disc disease is the direct and proximate result of any incident or occurrence in the service.  The VA examiner reasoned that there is no medical evidence that back strain, which the Veteran was diagnosed with during his service, causes or accelerates the development of the Veteran's current degenerative spine disease.  

A November 2012 VA examination report noted the 1991 back injury claimed to have occurred when the Veteran fell from a tank and that the Veteran was subsequently diagnosed with mechanical lumbar pain in April 1991.  The VA examiner then opined that there is no defined nexus between the reported history of a fall in 1991 and the findings of bulging disc and hypertrophic facet joints diagnosed in 2008.  The VA examiner reasoned that the Veteran's current conditions are mostly likely due to degenerative changes associated with aging and genetics, rather than his claimed in-service injury.  The November 2012 VA examiner further found that based on review of the claims file, there is no diagnosis of a condition which clearly and unmistakably existed prior to the Veteran's service.  

In an August 2015 VA examination report, the VA examiner opined that it was not at least as likely as not that there is a nexus between any complaints or findings regarding the Veteran's back at the present time and his service.  As rationale, the VA examiner noted that the Veteran's service treatment records reflect a diagnosis of mechanical low back strain after falling from a tank, and the VA examiner reasoned that strain does not cause, predispose, or accelerate the development of any degenerative changes of the spine.  
  
The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1991.  As noted, the May 2000 VA x-ray examination revealed a negative finding as to arthritis.  The first post-service clinical evidence of lumbar spine arthritis was in the October 2008 VA lumbar MRI study, which found mild narrowing at L4-L5 with bulging disc and hypertrophic facet joints in the spine, and was more than 17 years after service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for lumbar degenerative disc disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  

While the evidence of record shows that the Veteran has a currently diagnosed back disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the August 2015 VA examiner's opinion that the Veteran's back disorder was less likely than not related to service because the Veteran's current lumbar spine degenerative disc disease is more likely related to aging and genetics, than his in-service injury.  The VA examiner reasoned that the in-service diagnosis of back strain does not cause, predispose to, or accelerate the development of any degenerative changes of the spine.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  

While the Veteran has not raised such contention, the June 2009 VA examiner addressed the 1993 National Guard treatment record noting a lifting incident at which time the Veteran complained of low back pain.  The June 2009 VA examiner noted that the Veteran was diagnosed with paraspinous myalgia in the July 1993 National Guard emergency treatment record.  The VA examinder then opined that it is not as likely as not that the Veterans current lumbar spondylosis and degenerative disc disease is the direct and proximate result of the Veteran's service because a back strain does not cause the development of degenerative spine disease.  

Furthermore, the Board notes that while the Veteran has not raised such contention, the November 2012 VA examiner provided a negative opinion as to aggravation of a pre-existing disease theory.  However, as the Veteran has not alleged aggravation and the record does not reasonably raise or support such a theory, the Board will not discuss it further. 

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current back disorder and his military service, to include the 1991 report of falling from a tank and 1993 report of a lifting incident.  

The Veteran and his representative have generally contended that the Veteran's current back disorder is related to his service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. 465.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is competent to describe current symptoms such as pain and limited motion and his representative is competent to describe his observations regarding the Veteran's symptoms.  However, as to the etiology of the back disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of degeneration of a joint involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of the Veteran's back disorder to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of VA examiners who have the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's service and his current back disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service injury in 1991 and the current nature of his back disorder based on the review of the claims file.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

As such, the Board finds that back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the 1991 report of falling from a tank and the 1993 report of a lifting incident, and that arthritis did not manifest to a compensable degree within one year of the Veteran's discharge from active duty service.  Therefore, service connection for back disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a back disorder is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


